      Case: 1:19-cv-02388 Document #: 1 Filed: 04/09/19 Page 1 of 4 PageID #:1



3853.mgp               /ev

                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

OMOAYENA WILLIAMS,                               )
                                                 )
               Plaintiff,                        )
                                                 )
               vs.                               )   No.    19-cv-2388
                                                 )
JON D. KOLLADA, individually and as              )
agent and servant of TOPLINE TRUCK               )
TRAILER & AUTO SERVICE, LLC and                  )
TOPLINE TRUCK TRAILER & AUTO                     )
SERVICE, LLC,                                    )
                                                 )
               Defendants.                       )

                                   NOTICE OF REMOVAL

       Defendants JON D. KOLLADA (“Kollada”) and TOPLINE TRUCK TRAILER &

AUTO SERVICE, LLC (“Topline Truck”), by their attorneys HAYNES, STUDNICKA,

KAHAN & POULAKIDAS, LLC, pursuant to 28 U.S.C. §§1332, 1441 and 1446, hereby submit

their Notice of Removal, and in support thereof, defendants state as follows:

       1.      On November 30, 2018, plaintiff Omoayena Williams (“Williams”) commenced

this action by filing her Complaint at Law (Exhibit 1 hereto) in the Circuit Court of Cook

County, Illinois. In sum, Williams seeks to recover damages based upon her allegations of

bodily injuries arising from a motor vehicle accident negligently caused by defendants on

December 22, 2016 in Chicago.

       2.      On December 13, 2018, a local sheriff in Mitchell County, North Carolina served

process on Kollada. See Summons, Return of Service and Affidavit of Jon D. Kollada (attached

hereto as Exhibits 2 through 4, respectively).
      Case: 1:19-cv-02388 Document #: 1 Filed: 04/09/19 Page 2 of 4 PageID #:2




       3.      On March 11, 2019, a local sheriff in McDowell County, North Carolina served

process on the registered agent of Topline Truck. See Alias Summons, Return of Service and

Affidavit of Ricky McKinney (attached hereto as Exhibits 5 through 7, respectively).

       4.      Based on the date defendant Topline Truck was served with process, this Notice

of Removal is timely. Pursuant to his Affidavit (Exhibit 4 hereto), defendant Kollada has

expressly consented to removal of this action.

       5.      Neither of the defendants has filed an appearance or any responsive pleadings in

the Circuit Court of Cook County, Illinois.

       6.      At the time of the alleged occurrence and as of the commencement of this action,

Kollada resided and was domiciled in North Carolina. After he was served with process in North

Carolina, Kollada moved his sole home residence to Indiana. Kollada intends to reside and

remain domiciled in Indiana indefinitely. See Affidavit of Jon D. Kollada; Exhibit 4 hereto.

       7.      At all times relevant, defendant Topline Truck has been a North Carolina limited

liability company with its headquarters, registered agent and principal place of business in North

Carolina. At all times relevant, Ricky McKinney has been the registered agent and sole LLC

member of Topline Truck, and has maintained his registered agent office, sole personal residence

and domicile in North Carolina. See Affidavit of Ricky McKinney (Exhibit 7 hereto).

       8.      Because Williams’ Complaint does not allege her individual residence or

domicile, defendants retained a licensed investigator to search and verify this information.

Based upon his searches, the investigator has concluded that Williams has resided in Cook

County, Illinois continuously since before December 22, 2016 to the present. Accordingly,

defendants submit plaintiff Williams is a citizen and resident of Illinois and is domiciled in




                                                 2
       Case: 1:19-cv-02388 Document #: 1 Filed: 04/09/19 Page 3 of 4 PageID #:3



Illinois for purposes of diversity jurisdiction. See Affidavit of Corey Fertel; Exhibit 8 hereto.

On information and belief, plaintiff is a law enforcement officer. For this reason, defendants

have not included a more specific home address for plaintiff in this Notice of Removal.

Defendants can supplement this Notice and provide a more specific home address for plaintiff

under seal or by any other means as directed by the Court.

       9.      Based on the foregoing, there is complete diversity among the parties and this is

an action between citizens of different states.

       10.     Plaintiff’s Complaint at Law includes an open prayer for damages in excess of

$50,000. Various injuries and elements of alleged damages are also itemized in the Complaint

such as plaintiff’s personal injury and disfigurement, past and future pain and suffering, past and

future loss of attending to her ordinary affairs and duties, her obligations to pay past and future

medical bills, her loss of past and future financial gains, and her diminished earning capacity.

See Exhibit 1 hereto. Defendants also anticipate that at trial plaintiff will ask jurors to award

damages for the individual elements of loss of a normal life experienced and reasonably certain

to be experienced in the future (I.P.I. 30.04.01).

       11.     Plaintiff’s counsel has disclosed an itemization of Williams’ claimed medical bills

totaling approximately $9,000.00 and a claim for lost wages that exceeds $29,000. Based upon

all available damages information, there is a reasonable probability that the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs. See

Affidavit of Attorney Mark G. Poulakidas (Exhibit 8 hereto).

       12.     Diversity jurisdiction exists and defendants request that this Honorable Court

remove the instant action from the Circuit Court of Cook County, Illinois to the United States

District Court for the Northern District of Illinois. Copies of this Notice of Removal have been




                                                     3
       Case: 1:19-cv-02388 Document #: 1 Filed: 04/09/19 Page 4 of 4 PageID #:4



served upon plaintiff’s attorney and the Clerk of the Circuit Court of Cook County, Illinois.

       WHEREFORE, defendants JON D. KOLLADA and TOPLINE TRUCK TRAILER &

AUTO SERVICE, L.L.C., respectfully request that this Honorable Court remove the instant

action from the Circuit Court of Cook County, Illinois to the United States District Court for the

Northern District of Illinois, and enter such other and further relief as this Court deems just.

                                               Respectfully submitted,

                                               HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC

                                               /s/Mark G. Poulakidas


Mark G. Poulakidas (mpoulakidas@hskolaw.com) (evieyra@hskolaw.com)
Michael L. Abel (mabel@hskolaw.com)
HAYNES, STUDNICKA, KAHAN & POULAKIDAS, LLC
Attorneys for Defendants
200 West Adams Street, Suite 2175
Chicago, Illinois 60606
Tel. 312-332-6644
Fax 312-332-6655




                                                  4
